Citation Nr: 1736458	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 17, 2017, for service-connected deep venous thrombosis of the left lower extremity.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1969 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.



FINDINGS OF FACT

On August 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of any and all appeals currently pending before the Board was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claim of entitlement to a rating in excess of 10 percent prior to February 17, 2017, for service-connected deep venous thrombosis of the left lower extremity have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 5, 2017, the Veteran submitted written correspondence that expressed his desire to "cancel any Board of Veterans' Appeals action on the subject appeal."  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing or expressed verbally at a Board hearing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2016); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and also must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Veteran sent correspondence to the Board that meets the above criteria.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on the issue of entitlement to a rating in excess of 10 percent prior to February 17, 2017, for service-connected deep venous thrombosis of the left lower extremity is not appropriate and the Veteran's appeal should be dismissed.  Id.  


ORDER

A rating in excess of 10 percent prior to February 17, 2017, for service-connected deep venous thrombosis of the left lower extremity is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


